Citation Nr: 1541756	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for schizophrenia.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1976 to October 1977.  His reserve service was terminated under conditions that were other than honorable.

There is conflicting evidence concerning the dates of the Veteran's service.  Numerous DD  Form 214s list his dates of service from September 1976 to October 1977.  A March 1979 request for information notes that the DD 214 was in error and indicates the Veteran's period of active service was from February 1977 to October 1977.  Supporting these latter dates are numerous medical records showing that the appellant began his tour of active duty in February 1977.  Further, there are references in the service treatment records to the appellant working at a civilian job in December 1976.  Finally, there are January 1977 orders from Headquarters, First Army showing that the appellant was ordered to active duty in February 1977.

Significantly, however, a February 2006 request to confirm the Veteran's service was submitted to the National Personnel Records Center.  That office verified the Veteran's service dates as being from September 1976 to October 1977.  The Veteran's DD 214 was provided by a United States Government agency.  The period of service listed on the DD-214 was verified by the National Personnel Records Center.  Service department determinations as to the dates of service are binding on VA for the purposes of establishing service.  Hence, notwithstanding compelling evidence to the contrary the Board must find that the dates on the DD-214 are accurate.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203 (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's "Virtual VA" and Veterans Benefit Management System (VBMS) claims files.  The Veteran's appellant brief is located in VBMS.

FINDINGS OF FACT

1.  In a March 2009 decision, the Board declined to reopen a claim of entitlement to service connection for schizophrenia because new and material evidence had not been submitted.

2.  The evidence received since the March 2009 Board decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to service connection for schizophrenia.

3.  The Veteran has a current diagnosis of schizophrenia.

4.  The Veteran was treated for schizophrenia during service.

5.  Schizophrenia was not noted at the time the Veteran was examined, accepted, and enrolled for service, and there is no clear and unmistakable evidence showing that schizophrenia preexisted service.


CONCLUSIONS OF LAW

1.  The March 2009 Board decision declining to reopen the claim of entitlement to service connection for schizophrenia is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  Evidence received since the March 2009 Board decision is new and material, and the claim of entitlement to service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for establishing service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Here, the disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.

Claim to Reopen

If a claim of entitlement to service connection is denied by a Board decision, that decision becomes final on the date stamped on the face of the decision and generally cannot be reopened or allowed.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Once that decision is final the claim can be reopened and reconsidered if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Id. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final RO or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 2009, the Board declined to reopen the Veteran's claim for entitlement to service connection for schizophrenia because new and material evidence had not been submitted.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  The evidence received since that decision includes lay testimony from the Veteran's sibling that he did not suffer from schizophrenia prior to active service.  See September 2011 Lay Statement.  This evidence relates to an unestablished fact needed to establish service connection (i.e., in-service incurrence), and corroborates the absence of any medical evidence dated before service showing any suggestion that the appellant suffered from schizophrenia.  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for entitlement to service connection for schizophrenia are met.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Every veteran is presumed to have been in sound condition at entry into service, except as to disorders noted on entrance to service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disability existed prior to service and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  The clear and unmistakable standard requires that the results be undebatable.  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  VA may show a lack of aggravation under 38 U.S.C.A. § 1111 by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progression of the preexisting condition.  Wagner, 370 F.3d at 1096.

Psychoses, which include schizophrenia, are considered chronic diseases.  38 C.F.R. §§ 3.309(a), 4.130.  When a chronic disease is shown in service, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for schizophrenia.  He has a current diagnosis of schizophrenia.  See November 2009 Medical Letter and March 2005 Private Medical Record.  

Schizophrenia was not noted on the Veteran's July 1976 entrance exam.  He is therefore entitled to the presumption of soundness upon entering service.  38 C.F.R. § 3.304(b).  While in service, he was diagnosed with and treated for schizophrenia.   See July 1977 Service Treatment Record.

The presumption of soundness establishes the requirement of an in-service injury for entitlement to service connection for schizophrenia unless there is clear and unmistakable evidence that the condition preexisted entrance into service and clear and unmistakable evidence that the condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004).

In this case, there is conflicting evidence in the record as to whether the Veteran's schizophrenia preexisted service.  According to his service treatment records, the Veteran experienced an acute schizophrenic episode in June 1977.  In these service treatment records, the doctor's notes indicate that "[l]ast Dec[ember]," the Veteran felt like people were after him and withdrew to his room.  He did not leave the house for over a month, and the Veteran cited experiencing hallucinations during this time period.  June 1977 Service Treatment Records.  While it is somewhat unclear, the doctor's notes appear to refer to December 1976 as this time period.  The doctor's notes further indicate that the Veteran described his hallucinations as visual and with an affective quality of reminiscence.  

In August 1977 a medical board proceeding reviewed the medical evidence and "conclude(d) that there (was) sufficient evidence to substantiate that the condition for which the member is now unfit existed prior to service and was not aggravated by service...."  The medical board noted that the Veteran experienced hallucinations in December 1976 but noted that he did not enter active duty until February 1977.  

Other than the statements recorded in his June 1977 service treatment records, the Veteran and his family have consistently maintained that he never had any symptoms of schizophrenia prior to June 1977.  See, e.g., September 2011 and December 2010 Lay Statements, September 2008 Hearing Testimony Transcript.

Outside of the appellant's own statements, it is unclear what medical evidence led the medical board to reach its conclusion.  The only evidence of schizophrenia prior to June 1977 is in the doctor's notes discussed above, and those notes appear to only reflect the Veteran's statements.  They also note the affective quality of the Veteran's reminiscence regarding any hallucinations.  The Board finds those notes to be less probative than the lay evidence that consistently alleges the Veteran did not exhibit symptoms of schizophrenia prior to service.  More importantly, the medical board conclusion does not appear to be based on any medical evidence showing that schizophrenia existed prior to service.  Finally, as noted above, the Board is bound by the service department finding that the Veteran's active service was from September 1976 to October 1977.  As such, any symptoms of schizophrenia in December 1976 would not have predated service.  

Regardless, however, whether the appellant began active duty in September 1976 or February 1977 there is no competent clear and unmistakable evidence that the appellant suffered from schizophrenia prior to service.  The record shows that the appellant was able to complete basic training.  It was not until April 1977 that the appellant reported hallucinations as well as ideas of reference, grandiosity, and panicky feelings.  Hence, even if schizophrenia clearly and unmistakably existed prior to service, there is no clear and unmistakable evidence showing that the disorder was not aggravated inservice.  

Because schizophrenia is a chronic disease shown as a clear-cut clinical entity in the June 1977 service treatment records, subsequent manifestations are service connected unless there is a clearly attributable intercurrent cause.  38 C.F.R. § 3.303(b).  The claims file shows no evidence of any intercurrent cause, but it does reflect continued treatment for schizophrenia.  See February 2003 and February 2005 Private Medical Records; November 2009 Medical Letter.  The Veteran has testified as to his continued treatment since service.  See September 2008 Hearing Testimony.

Therefore, the Board finds that entitlement to service connection for schizophrenia is warranted.  The claim is allowed.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").



ORDER

The claim of entitlement to service connection for schizophrenia is reopened.

Entitlement to service connection for schizophrenia is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


